Citation Nr: 1324491	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  02-11 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder. 

2.  Entitlement to service connection for a tooth injury. 

3.  Entitlement to service connection for a bilateral thigh disorder. 

4.  Entitlement to service connection for varicose veins with an ulcer in the left leg, claimed as directly related to service, and alternatively as secondary to the service-connected left knee disability. 

5.  Entitlement to service connection for an ulcer disorder, due to taking the prescription drug Motrin. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nervous condition. 

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disorder. 

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disorder. 

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder. 

10.  Entitlement to an effective date earlier than April 2, 2001, for the grant of service connection for degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, and from February 1982 to August 1982, with other periods of inactive duty. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2004, the Veteran presented testimony at a personal hearing conducted in Montgomery before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In October 2005, the Board remanded these claims for further development.  In April 2010, the Board denied the claims listed above; remanded claims for entitlement to an initial disability rating in excess of 10 percent for left patellofemoral joint syndrome, with accessory ossification, prior to September 13, 1996, and entitlement to a rating in excess of 20 percent thereafter, and entitlement to an initial disability rating in excess of 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis; and granted a claim for service connection for tinnitus.

Thereafter, in June 2010, a different Acting Veterans Law Judge held a hearing on the issues of entitlement to an initial disability rating in excess of 10 percent for left patellofemoral joint syndrome, with accessory ossification, prior to September 13, 1996, and entitlement to a rating in excess of 20 percent thereafter, and entitlement to an initial disability rating in excess of 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis.  This transcript is also of record.

Subsequently, the Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2012 Memorandum Decision, the Court ordered that the April 2010 Board decision bet set aside and remanded all claims for readjudication.  The Court's decision incorrectly stated that the two issues of entitlement to an initial disability rating in excess of 10 percent for left patellofemoral joint syndrome, with accessory ossification, prior to September 13, 1996, and entitlement to a rating in excess of 20 percent thereafter, and entitlement to an initial disability rating in excess of 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis were denied by the Board in the April 2010 decision.  However, the Board did not deny these issues but remanded to afford the Veteran a hearing, which was conducted in June 2010 as referenced above.  As the undersigned in this matter has not taken testimony on these two issues, they will be the subject of a separate decision that will be issued simultaneously with the matters reflected above.  

The Board also notes that a claim for tinnitus was granted by the Board in the April 2010 decision.  Although the Court's decision indicated that all claims were set aside, this statement appears to have been made in error as there is no indication that the Veteran wished to appeal the grant of service connection.  Therefore this issue is no longer in appellate status; thus, only ten issues are being addressed in this decision.  

Additionally, the Board notes that in August 2010, VA received a VA Form 21-22a, appointing Attorney John F. Cameron as the Veteran's accredited representative.  In April 2012, VA received a VA Form 21-22, appointing the Disabled American Veterans (DAV) as the Veteran's representative with respect to "[a]ll issues other than appeal."  Thereafter in July 2012, Attorney Cameron resubmitted the VA Form 21-22a, which appointed Attorney Cameron as the Veteran's representative.  The attached letter indicated that Attorney Cameron should be the Veteran's representative of record.  Accordingly, as the most recent authorization indicates that Attorney Cameron, and not DAV, is the Veteran's representative with respect to these matters, such has been reflected as stated above.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In the February 2012 Memorandum Decision, the Court set aside the Board's decision, in part, because the Veteran's Social Security Administration (SSA) disability records had been submitted to VA by the Veteran after filing his appeal with the Court, and neither the Board nor the Court had an opportunity to review the records.  Although the Veteran by way of his representative indicated that he had submitted his SSA disability records to VA, these records have not been associated with the claims file.  In VA's brief to the Court, VA's Office of General Counsel (OGC) noted that despite requests to the Veteran to submit the SSA records, the Veteran had not provided them to OGC.  In January 2013 correspondence between BVA and VA OGC, it was noted that OGC did not receive the SSA records that the Veteran claimed to have sent, but the Veteran did hand-deliver a packet of records to the RO in August or September 2011.  However, such records have not been associated with the claims file.

As the Court set aside the Board's decision to consider these SSA disability records, a remand is necessary to obtain them.  As it is not clear which disabilities the grant of SSA benefits was based on, the Board will delay adjudication of all claims until the SSA records have been reviewed.

On remand, the RO will have the opportunity to review the additional evidence that has been submitted by the attorney.

Accordingly, the case is REMANDED for the following actions:

1.  If it has not already done so, the RO should effectuate the April 2010 Board grant of entitlement to service connection for tinnitus.

2.  The Montgomery RO should be contacted to ascertain if it has a copy of the Veteran's SSA disability records, which he hand-delivered in August or September 2011.  If such records cannot be located, contact the Veteran and inform him of such and ask him to submit any SSA disability records that he has in his possession.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



